internal_revenue_service number release date uil nos cc fip plr-103302-01 date legend company country x corp y accounting firm individual a individual b law firm dear this is in reply to a letter dated date submitted on behalf of company requesting under sec_301_9100-3 of the procedure and administration regulations an extension of time for making an election under sec_831 of the code additional information was submitted in letters dated february and date company was formed under the laws of country x on date and made a timely election to be taxed as a domestic_corporation under sec_953 effective for its short tax_year ending date company engages in non-life direct and reinsurance business_company insures corp y and its affiliates for a variety of corporate liability insurance including excess employment practices liability coverage excess medical malpractice coverage and numerous corporate disability policies company states that for purposes of the risk-shifting analysis it insures unrelated party risks company represents that it qualifies as a property and casualty insurance_company taxable under part ii of subchapter_l in date company engaged accounting firm an organization consisting of certified public accountants to perform tax_administration and reporting work for company including the preparation of company’s tax returns accounting firm advised company that it satisfied all of the statutory requirements to qualify as a tax-exempt_insurance_company under sec_501 accounting firm prepared a form_990 return of organization exempt from income_tax dated date which it signed as preparer company’s form_990 which was due on date was then submitted to the appropriate service_center on date the service_center sent company a letter stating that it had no record that company had been recognized as exempt and among other things asking for a copy of any determination_letter that company might have in connection with company’s effort to secure a determination_letter from the service on date individual a the actuary for company received a copy of the audit report for company which was prepared by accounting firm from the audit report individual a discovered that for the short_year company’s net written premium in fact exceeded the dollar_figure statutory limit for qualification under sec_501 individual a immediately contacted individual b an attorney in law firm and together individual a and individual b determined that an election under sec_831 should have been made but the time period had passed immediately thereafter company engaged law firm to review the application_for relief under sec_301_9100-3 it is represented that accounting firm’s engagement to provide company tax_advice was not limited in any way and the members of that firm were not reviewing the work of any other individual or entity further it is represented that accounting firm was supplied all relevant information by company on a timely basis company represents that the granting of relief by the service will not result in company having a lower tax_liability than company would have had if the election were made timely generally insurance_companies other than life_insurance_companies are taxable under sec_831 on their taxable_income however certain eligible companies pay an alternative_tax provided in sec_831 based only on their taxable_investment_income sec_831 requires that a company elect the application of the alternative_tax imposed by sec_831 that election is made on a timely filed return under sec_301 c of the procedure and administration regulations the commissioner may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-2 provides an automatic_extension of time for making certain elections sec_301_9100-3 provides in pertinent part that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the accounting firm subtracted unearned premiums of approximately dollar_figure from a premium amount of dollar_figure to determine that company’s net written premiums were approximately dollar_figure accounting firm should not have subtracted the unearned premiums taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that except as provided in sec_301_9100-3 through iii a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer i requests relief under this section before the failure to make the regulatory election is discovered by the internal_revenue_service ii failed to make the election because of intervening events beyond the taxpayer’s control iii failed to make the election because after exercising reasonable diligence taking into account the taxpayer’s experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the internal_revenue_service or v reasonably relied on a qualified_tax professional including a tax professional employed the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides in pertinent part that the commissioner will grant a reasonable extension of time to make a regulatory election only when the interests of the government will not be prejudiced by the granting of relief based solely on the facts submitted and representations made we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied accordingly company is granted an extension of time until days following the date of this letter to make the election to be subject_to the alternative_tax provided in sec_831 for the tax_year date except as expressly provided above no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or reference in this letter specifically no opinion has been requested and no ruling granted as to whether company is an insurance_company under part ii of subchapter_l this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative acting associate chief_counsel financial institutions products by mark smith chief branch cc
